Citation Nr: 1227803	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1968 to March 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hemorrhoids cause significant disability that warrants a 10 percent rating or higher.  In recently received correspondence, the Veteran stated that he has been receiving treatment at the Harion VA Medical Center (VAMC).  The most recent treatment was reportedly on May 1, 2012.  The record includes VA outpatient treatment records from the VA to May 2009, but recent treatment records are not available for review.  

The Veteran was last examined by VA for compensation purposes in March 2007 at which time rectal and anal inspection was unremarkable except for a collapsed external hemorrhoidal skin tag on the left side that was not tender or thrombosed.  He asserts that he has symptoms of bleeding, swelling, pain, and difficulty with bowel movements.  He points out that his disability interferes with his ability to work as a farmer because he must reduce the hours that he can sit on his tractor.  He states that he has weekly flare-ups that decrease his ability to work.  

"[W]hen a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").   The Veteran has essentially claimed that his disability has worsened and as it has been over five years since his last VA compensation examination.  The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, The RO/AMC should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received for his hemorrhoids at that facility since May 2009.  

2.  The Veteran should be afforded a VA examination for the purpose of ascertaining the severity of his service-connected hemorrhoids.  All necessary special studies or tests are to be accomplished.  The examiner must address the size and frequency of recurrences of the hemorrhoids; if bleeding, anemia, fissures, or redundant tissue are present, these should be noted.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner is then requested to offer an opinion as to the impact that the Veteran's service-connected hemorrhoids impact his ability to maintain gainful employment.  All opinions should be supported by a written rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, the RO/AMC should readjudicate the issue of increased rating for hemorrhoids.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


